PER CURIAM.
This is an appeal from an order of the District Court for the Middle District of Pennsylvania. The appellees, receivers of an insolvent railroad corporation, filed their first and final account, to which exceptions were entered by the appellant, the commonwealth of Pennsylvania. The account showed that after payment of the expenses of administration, which included compensation for the receivers, attorney’s fees and other expenses incurred by the receivers in the course of administration of the insolvent estate, nothing was left for distribution. The question is whether the gross receipts taxes assessed by the commonwealth of Pennsylvania when the company was in receivership had priority over administration expenses. The District Court, in an extended opinion, held that administration costs had priority over taxes and relied in the main upon Bauer & Son v. Wilkes-Barre Light Company, 274 Pa. 165, 117 A. 920, 24 A.L.R. 1171.
After full consideration, we find ourselves in accord therewith, and, therefore, affirm its decree.